Citation Nr: 0815066	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-30 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO decision which, in 
pertinent part, denied service connection for hypertension, 
to include as secondary to diabetes mellitus, type II.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

The veteran has presented arguments for service connection 
for hypertension, claiming that the condition was caused or 
aggravated by his service-connected diabetes mellitus.  
However, the Board notes that the notice letter sent to the 
veteran by the RO in December 2004, pursuant to the Veterans 
Claims Assistance Act (VCAA), failed to directly address the 
veteran's claim for service connection for hypertension and 
failed to include the elements of secondary service 
connection, including aggravation, for that claim.  The Board 
thus finds that VA failed to satisfy its duty to assist in 
this case.

On remand, corrective action should be taken to include 
providing the veteran with a letter which contains proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
which informs him of the requirements for establishing 
secondary service connection according to 38 C.F.R. § 3.310.  
The veteran must be given proper notice and afforded a 
reasonable opportunity to respond and submit additional 
evidence.

Furthermore, a clarifying opinion is needed to determine the 
relationship, if any, of the veteran's current hypertension 
to service.  Although a January 2005 examination report and 
an October 2005 addendum address this point, they are 
incomplete.  The examiner concluded that the veteran's 
hypertension was less likely than not caused by his diabetes 
mellitus on the grounds that his hypertension probably 
predated a diagnosis of diabetes mellitus.  The examiner 
failed to offer any explanation as to why he felt the 
hypertension predated the diabetes mellitus, and failed to 
discuss whether hypertension was aggravated by diabetes 
mellitus.  Accordingly, the Board remands for a VA clarifying 
opinion on the issue of hypertension.  See, e.g., Hampton v. 
Gober, 10 Vet. App. 481 (1997) 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran all notification 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), with respect to his 
claim.  This letter must include all 
pertinent notice regarding the veteran's 
claim for service connection for 
hypertension, to include as secondary to, 
or aggravated by, his service-connected 
diabetes mellitus.  The notice should also 
inform the veteran that he should provide 
VA with copies of any evidence relevant to 
the claim that he has in his possession.  
Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.

2.  The veteran's claims folder should be 
referred to the January 2005 VA examiner 
or, if unavailable, to another suitably 
qualified VA examiner for a clarifying 
opinion as to the etiology and onset of 
the veteran's hypertension.  The claims 
file and a copy of this decision must be 
made available to the examiner and the 
examiner should indicate in his report 
whether or not the claims file was 
reviewed.  

The examiner should opine as to whether 
the veteran's current hypertension was at 
least as likely as not caused or 
aggravated by his diabetes mellitus, type 
II, and the examiner should opine as to 
the degree of aggravation, if any.  A 
rationale for any opinion expressed, 
including the opinion that the veteran's 
hypertension predated his diabetes 
mellitus (if still held by the examiner), 
must be provided.  If the physician is 
unable to offer an opinion without an 
examination, he should state that in his 
report.

3.  After these actions have been 
completed, the RO should then readjudicate 
the claim on the merits.  If the benefit 
sought on appeal is not granted, the 
veteran should be furnished a supplemental 
statement of the case, which considers all 
the pertinent evidence of record, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



